Exhibit 10.2

 

AMENDED AND RESTATED

HEWLETT-PACKARD COMPANY 2004 STOCK INCENTIVE PLAN

 

1.                                      Purposes of the Plan.

 

The purpose of this Plan is to encourage ownership in the Company by key
personnel whose long-term employment is considered essential to the Company’s
continued progress and, thereby, encourage recipients to act in the
shareholders’ interest and share in the Company’s success.

 

2.                                      Definitions.

 

As used herein, the following definitions shall apply:

 

(a)                                 “Administrator” means the Board, any
Committees or such delegates as shall be administering the Plan in accordance
with Section 4 of the Plan.

 

(b)                                 “Affiliate” means any entity that is
directly or indirectly controlled by the Company or any entity in which the
Company has a significant ownership interest as determined by the Administrator
provided that the entity is one with respect to which Common Stock will qualify
as “service recipient stock” under Code Section 409A.

 

(c)                                  “Annual Equity Retainer” shall mean the
amount which a Non-Employee Director will be entitled to receive in the form of
equity for serving as a director in a relevant Director Plan Year, but shall not
include reimbursement for expenses, fees associated with service on any
committee of the Board, any cash compensation or fees with respect to any other
services to be provided to HP.

 

(d)                                  “Applicable Laws” means the requirements
relating to the administration of stock option plans under U.S. federal and
state laws, any stock exchange or quotation system on which the Company has
listed or submitted for quotation the Common Stock to the extent provided under
the terms of the Company’s agreement with such exchange or quotation system and,
with respect to Awards subject to the laws of any foreign jurisdiction where
Awards are, or will be, granted under the Plan, the laws of such jurisdiction.

 

(e)                                  “Award” means a Cash Award, Stock Award, or
Option granted in accordance with the terms of the Plan.

 

(f)                                   “Awardee” means an individual who has been
granted an Award under the Plan.

 

(g)                                  “Award Agreement” means a Cash Award
Agreement, Stock Award Agreement and/or Option Agreement, which may be in
written or electronic format, in such form and with such terms as may be
specified by the Administrator, evidencing the terms and conditions of an
individual Award. Each Award Agreement is subject to the terms and conditions of
the Plan. An Award Agreement may be in the form of either (i) an agreement to be
either executed by both the Awardee and the Company or offered and accepted
electronically as the Administrator shall determine or (ii) certificates,
notices or similar instruments as approved by the Administrator.

 

(h)                                 “Board” means the Board of Directors of the
Company.

 

(i)                                     “Cash Award” means a bonus opportunity
awarded under Section 12 pursuant to which a Participant may become entitled to
receive an amount based on the satisfaction of such performance criteria as are
specified in the agreement or other documents evidencing the Award (the “Cash
Award Agreement”).

 

1

--------------------------------------------------------------------------------


 

(j)                                    “Change in Control” means any of the
following, unless the Administrator provides otherwise:

 

i.                                          any merger or consolidation (other
than a merger or consolidation in which 50% of the voting power of the voting
securities of the surviving entity is controlled by the shareholders of the
Company immediately prior to the transaction) in which the Company shall not be
the surviving entity (or survives only as a subsidiary of another entity whose
shareholders did not own all or substantially all of the Common Stock in
substantially the same proportions as immediately prior to such transaction),

 

ii.                                       the sale of all or substantially all
of the Company’s assets to any other person or entity (other than a wholly-owned
subsidiary),

 

iii.                                    the acquisition of beneficial ownership
of a controlling interest (including, without limitation, power to vote) the
outstanding shares of Common Stock by any person or entity (including a “group”
as defined by or under Section 13(d)(3) of the Exchange Act),

 

iv.                                   the dissolution or liquidation of the
Company, or

 

v.                                      a contested election of Directors, as a
result of which or in connection with which the persons who were Directors
before such election or their nominees cease to constitute a majority of the
Board.

 

(k)                                 “Code” means the United States Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder.

 

(l)                                     “Committee” means a committee of
Directors appointed by the Board in accordance with Section 4 of the Plan.  The
HR and Compensation Committee of the Board shall be deemed a “Committee” for
purposes of the Plan.

 

(m)                             “Common Stock” means the common stock of the
Company.

 

(n)                                 “Company” means Hewlett-Packard Company, a
Delaware corporation, or its successor.

 

(o)                                 “Conversion Award” has the meaning set forth
in Section 4(b)(xii) of the Plan.

 

(p)                                 “Director” means a member of the Board who
is not a Non-Employee Director.

 

(q)                                 “Director Option” shall mean any option
granted under Section 13 of the Plan.

 

(r)                                     “Director Plan Year” shall mean the year
beginning the day after HP’s annual meeting and ending on the day of HP’s next
annual meeting, as the case may be, for any relevant year.

 

(s)                                    “Employee” means a regular, active
employee of the Company or any Affiliate, including an Officer and/or Director.
The Administrator shall determine whether or not the chairman of the Board
qualifies as an “Employee.” Within the limitations of Applicable Law, the
Administrator shall have the discretion to determine the effect upon an Award
and upon an individual’s status as an Employee in the case of (i) any individual
who is classified by the Company or its Affiliate as leased from or otherwise
employed by a third party or as intermittent or temporary, even if any such
classification is changed retroactively as a result of an audit, litigation or
otherwise, (ii) any leave of absence approved by the Company or an Affiliate,
(iii) any transfer between locations of employment with the Company or an
Affiliate or between the Company and any Affiliate or between any Affiliates,
(iv) any change in the Awardee’s status from an employee to a consultant or
Director, and (v) at the request of the Company or an Affiliate an employee
becomes employed by any partnership, joint venture or corporation not meeting
the requirements of an Affiliate in which the Company or an Affiliate is a
party.

 

(t)                                    “Exchange Act” means the United States
Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

(u)                                 “Fair Market Value” means, unless the
Administrator determines otherwise, as of any date, the closing sales price for
such Common Stock as of such date (or if no sales were reported on such date,
the closing sales price on the last preceding day on which a sale was made), as
reported in such source as the Administrator shall determine.

 

(v)                                 “Grant Date” means the date upon which an
Award is granted to an Awardee pursuant to this Plan or such later date as
specified in advance by the Administrator.

 

(w)                               “Incentive Stock Option” means an Option
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code.

 

(x)                                 “Non-Employee Director” shall mean each
member of the Board who is not an employee of HP or any of its Subsidiaries or
Affiliates and who is eligible only for Awards granted pursuant to Section 13 of
the Plan.

 

(y)                                  “Nonstatutory Stock Option” means an Option
not intended to qualify as an Incentive Stock Option.

 

(z)                                  “Officer” means a person who is an officer
of the Company within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

(aa)                          “Option” means a right granted under Section 8 to
purchase a number of Shares or Stock Units at such exercise price, at such
times, and on such other terms and conditions as are specified in the agreement
or other documents evidencing the Award (the “Option Agreement”). Both Options
intended to qualify as Incentive Stock Options and Nonstatutory Stock Options
may be granted under the Plan.

 

(bb)                          “Participant” means an individual who has been
granted an Award or any person (including any estate) to whom an Award has been
assigned or transferred as permitted hereunder.

 

(cc)                            “Plan” means this Amended and Restated
Hewlett-Packard Company 2004 Stock Incentive Plan.

 

(dd)                          “Qualifying Performance Criteria” shall have the
meaning set forth in Section 14(b) of the Plan.

 

(ee)                         “Share” means a share of the Common Stock, as
adjusted in accordance with Section 15 of the Plan.

 

(ff)                              “Stock Award” means an award or issuance of
Shares or Stock Units made under Section 11 of the Plan, the grant, issuance,
retention, vesting and/or transferability of which is subject during specified
periods of time to such conditions (including continued employment or
performance conditions) and terms as are expressed in the agreement or other
documents evidencing the Award (the “Stock Award Agreement”).

 

(gg)                            “Stock Unit” means a bookkeeping entry
representing an amount equivalent to the fair market value of one Share, payable
in cash, property or Shares. Stock Units represent an unfunded and unsecured
obligation of the Company, except as otherwise provided for by the
Administrator.

 

(hh)                          “Subsidiary” means any company (other than the
Company) in an unbroken chain of companies beginning with the Company, provided
each company in the unbroken chain (other than the Company) owns, at the time of
determination, stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other companies in such chain.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  “Termination of Employment” shall mean
ceasing to be an Employee. However, for Incentive Stock Option purposes,
Termination of Employment will occur when the Awardee ceases to be an employee
(as determined in accordance with Section 3401(c) of the Code and the
regulations promulgated thereunder) of the Company or one of its Subsidiaries.
The Administrator shall determine whether any corporate transaction, such as a
sale or spin-off of a division or business unit, or a joint venture, shall be
deemed to result in a Termination of Employment.

 

(jj)                                 “Total and Permanent Disability” shall have
the meaning set forth in Section 22(e)(3) of the Code.

 

3.                                      Stock Subject to the Plan.

 

(a)                                 Aggregate Limits.  Subject to the provisions
of Section 15 of the Plan, the aggregate number of Shares subject to Awards
granted under the Plan is 245,000,000 Shares. The Shares subject to the Plan may
be either Shares reacquired by the Company, including Shares purchased in the
open market, or authorized but unissued Shares.

 

(b)                                 Issuance of Shares.  For purposes of
Section 3(a), the aggregate number of Shares issued under the Plan at any time
shall equal only the number of Shares actually issued upon exercise or
settlement of an Award.  If any Shares subject to an Award granted under the
Plan are forfeited or such Award is settled in cash or otherwise terminates
without the delivery of such Shares, the Shares subject to such Award, to the
extent of any such forfeiture, settlement or termination, shall again be
available for grant under the Plan.  Notwithstanding the foregoing, Shares
subject to an Award under the Plan may not again be made available for issuance
under the Plan if such Shares are: (i) Shares delivered to or withheld by the
Company to pay the exercise price of an Option, (ii) Shares delivered to or
withheld by the Company to pay the withholding taxes related to an Award, or
(iii) Shares repurchased by the Company on the open market with the proceeds of
an Award paid to the Company by or on behalf of the Participant.

 

(c)                                   Code Section 162(m) and 422 Limits. 
Subject to the provisions of Section 15 of the Plan, the aggregate number of
Shares subject to Awards granted under this Plan during any calendar year to any
one Awardee shall not exceed 1,500,000, except that in connection with his or
her initial service, an Awardee may be granted Awards covering up to an
additional 1,500,000 Shares. Subject to the provisions of Section 15 of the
Plan, the aggregate number of Shares that may be subject to all Incentive Stock
Options granted under the Plan is 245,000,000 Shares. Notwithstanding anything
to the contrary in the Plan, the limitations set forth in this
Section 3(c) shall be subject to adjustment under Section 15(a) of the Plan only
to the extent that such adjustment will not affect the status of any Award
intended to qualify as “performance based compensation” under Code
Section 162(m) or the ability to grant or the qualification of Incentive Stock
Options under the Plan.

 

4.                                      Administration Of The Plan.

 

(a)                                 Procedure.

 

i.                                          Multiple Administrative Bodies. The
Plan shall be administered by the Board, one or more Committees and/or their
delegates.

 

ii.                                       Section 162. To the extent that the
Administrator determines it to be desirable to qualify Awards granted hereunder
as “performance-based compensation” within the meaning of Section 162(m) of the
Code, Awards to “covered employees” within the meaning of Section 162(m) of the
Code or Employees that the Committee determines may be “covered employees” in
the future shall be made by a Committee of two or more “outside directors”
within the meaning of Section 162(m) of the Code.

 

4

--------------------------------------------------------------------------------


 

iii.                                    Rule 16b-3. To the extent desirable to
qualify transactions hereunder as exempt under Rule 16b-3 promulgated under the
Exchange Act (“Rule 16b-3”), Awards to Officers and Directors shall be made by
the entire Board or a Committee of two or more “non-employee directors” within
the meaning of Rule 16b-3.

 

iv.                                   Other Administration. The Board or a
Committee may delegate to an authorized officer or officers of the Company the
power to approve Awards to persons eligible to receive Awards under the Plan who
are not (A) subject to Section 16 of the Exchange Act or (B) at the time of such
approval, “covered employees” under Section 162(m) of the Code.

 

v.                                      Delegation of Authority for the
Day-to-Day Administration of the Plan. Except to the extent prohibited by
Applicable Law, the Administrator may delegate to one or more individuals the
day-to-day administration of the Plan and any of the functions assigned to it in
this Plan. Such delegation may be revoked at any time.

 

(b)                                 Powers of the Administrator.  Subject to the
provisions of the Plan and, in the case of a Committee or delegates acting as
the Administrator, subject to the specific duties delegated to such Committee or
delegates, the Administrator shall have the authority, in its discretion:

 

i.                                          to select the Awardees to whom
Awards are to be granted hereunder;

 

ii.                                       to determine the number of shares of
Common Stock to be covered by each Award granted hereunder;

 

iii.                                    to determine the type of Award to be
granted to the selected Awardees and to approve forms of Award Agreements for
use under the Plan;

 

iv.                                   to determine the terms and conditions, not
inconsistent with the terms of the Plan, of any Award granted hereunder. Such
terms and conditions include, but are not limited to, the exercise and/or
purchase price, the time or times when an Award may be exercised (which may or
may not be based on performance criteria), the vesting schedule, any vesting
and/or exercisability acceleration or waiver of forfeiture restrictions, the
acceptable forms of consideration, the term, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator, in its sole discretion, shall determine and may be
established at the time an Award is granted or thereafter;

 

v.                                      to suspend the right to exercise Awards
during any blackout period that is necessary or desirable to comply with the
requirements of Applicable Laws and/or to extend the Award exercise period for
an equal period of time in a manner consistent with Applicable Law;

 

vi.                                   to correct defects in the Plan and supply
omissions and to correct administrative errors;

 

vii.                                to construe and interpret the terms of the
Plan (including sub-plans and Plan addenda) and Awards granted pursuant to the
Plan;

 

viii.                             to adopt rules and procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures. Without limiting the generality of
the foregoing, the Administrator is specifically authorized (A) to adopt the
rules and procedures regarding the conversion of local currency, withholding
procedures and handling of stock certificates which vary with local requirements
and (B) to adopt sub-plans and Plan addenda as the Administrator deems
desirable, to accommodate foreign laws, regulations and practice;

 

5

--------------------------------------------------------------------------------


 

ix.                                   to prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations relating to
sub-plans and Plan addenda;

 

x.                                      to modify or amend each Award,
including, but not limited to, the acceleration of vesting and/or
exercisability, provided, however, that any such amendment is subject to
Section 16 of the Plan and may not materially impair any outstanding Award
unless agreed to in writing by the Participant;

 

xi.                                   to allow Participants to satisfy
withholding tax amounts by electing to have the Company withhold from the Shares
to be issued upon exercise of an Option or vesting or settlement of a Stock
Award that number of Shares having a value equal to the amount required to be
withheld. The value of the Shares to be withheld shall be determined in such
manner and on such date that the Administrator shall determine or, in the
absence of provision otherwise, on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may provide;

 

xii.                                to authorize conversion or substitution
under the Plan of any or all stock options, stock appreciation rights or other
stock awards held by service providers of an entity acquired by the Company (the
“Conversion Awards”). Any conversion or substitution shall be effective as of
the close of the merger or acquisition. The Conversion Awards may be
Nonstatutory Stock Options or Incentive Stock Options, as determined by the
Administrator, with respect to options granted by the acquired entity; provided,
however, that with respect to the conversion of stock appreciation rights in the
acquired entity, the Conversion Awards shall be Nonstatutory Stock Options.
Unless otherwise determined by the Administrator at the time of conversion or
substitution, all Conversion Awards shall have the same terms and conditions as
Awards generally granted by the Company under the Plan;

 

xiii.                             to authorize any person to execute on behalf
of the Company any instrument required to effect the grant of an Award
previously granted by the Administrator;

 

xiv.                            to impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by a Participant or other subsequent transfers by the Participant of any
Shares issued as a result of or under an Award, including without limitation,
(A) restrictions under an insider trading policy and (B) restrictions as to the
use of a specified brokerage firm for such resales or other transfers;

 

xv.                               to provide, either at the time an Award is
granted or by subsequent action, that an Award shall contain as a term thereof,
a right, either in tandem with the other rights under the Award or as an
alternative thereto, of the Participant to receive, without payment to the
Company, a number of Shares, cash or a combination thereof, the amount of which
is determined by reference to the value of the Award; and

 

xvi.                            to make all other determinations deemed
necessary or advisable for administering the Plan and any Award granted
hereunder.

 

(c)                                  Effect of Administrator’s Decision.  All
decisions, determinations and interpretations by the Administrator regarding the
Plan, any rules and regulations under the Plan and the terms and conditions of
any Award granted hereunder, shall be final and binding on all Participants. The
Administrator shall consider such factors as it deems relevant, in its sole and
absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select.

 

6

--------------------------------------------------------------------------------


 

5.                                      Eligibility.

 

Awards may be granted to Directors and/or Employees; provided that Non-Employee
Directors are eligible only for awards granted under Section 13 of the Plan.

 

6.                                      Term of Plan.

 

The Plan shall become effective upon its approval by shareholders of the
Company. It shall continue in effect for a term of ten (10) years from the later
of the date the Plan or any amendment to add shares to the Plan is approved by
shareholders of the Company unless terminated earlier under Section 16 of the
Plan.

 

7.                                      Term of Award.

 

The term of each Award shall be determined by the Administrator and stated in
the Award Agreement. In the case of an Option, the term shall be ten (10) years
from the Grant Date or such shorter term as may be provided in the Award
Agreement; provided that the term may be ten and one-half (10 1/2) years in the
case of Options granted to Awardees in certain jurisdictions outside the United
States as determined by the Administrator.

 

8.                                      Options.

 

The Administrator may grant an Option or provide for the grant of an Option,
either from time to time in the discretion of the Administrator or automatically
upon the occurrence of specified events, including, without limitation, the
achievement of performance goals, the satisfaction of an event or condition
within the control of the Awardee or within the control of others.

 

(a)                                 Option Agreement.  Each Option Agreement
shall contain provisions regarding (i) the number of Shares that may be issued
upon exercise of the Option, (ii) the type of Option, (iii) the exercise price
of the Shares and the means of payment for the Shares, (iv) the term of the
Option, (v) such terms and conditions on the vesting and/or exercisability of an
Option as may be determined from time to time by the Administrator,
(vi) restrictions on the transfer of the Option and forfeiture provisions and
(vii) such further terms and conditions, in each case not inconsistent with this
Plan as may be determined from time to time by the Administrator.

 

(b)                                 Exercise Price.  The per share exercise
price for the Shares to be issued pursuant to exercise of an Option shall be
determined by the Administrator, subject to the following:

 

i.                                          The per Share exercise price of an
Option shall be no less than 100% of the Fair Market Value per Share on the
Grant Date.

 

ii.                                       Notwithstanding the foregoing, at the
Administrator’s discretion, Conversion Awards may be granted in substitution
and/or conversion of options or stock appreciation rights of an acquired entity,
with a per Share exercise price of less than 100% of the Fair Market Value per
Share on the date of such substitution and/or conversion if such exercise price
is based on a formula set forth in the terms of such options/stock appreciation
rights or in the terms of the agreement providing for such acquisition.

 

(c)                                  No Option Repricings.  Other than in
connection with a change in the Company’s capitalization (as described in
Section 15(a) of the Plan), the exercise price of an Option may not be reduced
without shareholder approval (including canceling previously awarded Options in
exchange for cash, other Awards or Options with an exercise price that is less
than the exercise price of the original Option).

 

(d)                                 Vesting Period and Exercise Dates.  Options
granted under this Plan shall vest and/or be exercisable at such time and in
such installments during the period prior to the expiration of the Option’s term
as determined by the Administrator. The Administrator shall have the right to
make the timing of the ability to exercise any Option granted under this Plan
subject to continued employment, the passage of time and/or such

 

7

--------------------------------------------------------------------------------


 

performance requirements as deemed appropriate by the Administrator. At any time
after the grant of an Option, the Administrator may reduce or eliminate any
restrictions surrounding any Participant’s right to exercise all or part of the
Option.

 

(e)                                  Form of Consideration.  The Administrator
shall determine the acceptable form of consideration for exercising an Option,
including the method of payment, either through the terms of the Option
Agreement or at the time of exercise of an Option. Acceptable forms of
consideration may include:

 

i.                                          cash;

 

ii.                                       check or wire transfer (denominated in
U.S. Dollars);

 

iii.                                    subject to any conditions or limitations
established by the Administrator, other Shares which have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;

 

iv.                                   subject to any conditions or limitations
established by the Administrator, withholding of Shares deliverable upon
exercise, which have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which said Option shall be
exercised;

 

v.                                      consideration received by the Company
under a broker-assisted sale and remittance program acceptable to the
Administrator;

 

vi.                                   such other consideration and method of
payment for the issuance of Shares to the extent permitted by Applicable Laws;
or

 

vii.                                any combination of the foregoing methods of
payment.

 

9.                                      Incentive Stock Option
Limitations/Terms.

 

(a)                                 Eligibility.  Only employees (as determined
in accordance with Section 3401(c) of the Code and the regulations promulgated
thereunder) of the Company or any of its Subsidiaries may be granted Incentive
Stock Options.

 

(b)                                 $100,000 Limitation.  Notwithstanding the
designation “Incentive Stock Option” in an Option Agreement, if and to the
extent that the aggregate Fair Market Value of the Shares with respect to which
Incentive Stock Options are exercisable for the first time by the Awardee during
any calendar year (under all plans of the Company and any of its Subsidiaries)
exceeds U.S. $100,000, such Options shall be treated as Nonstatutory Stock
Options. For purposes of this Section 9(b), Incentive Stock Options shall be
taken into account in the order in which they were granted. The Fair Market
Value of the Shares shall be determined as of the Grant Date.

 

(c)                                  Effect of Termination of Employment on
Incentive Stock Options.  Unless otherwise provided for by the Administrator,
upon an Awardee’s Termination of Employment, any outstanding Incentive Stock
Option granted to such Awardee, whether vested or unvested, to the extent not
theretofore exercised, shall terminate immediately upon the Awardee’s
Termination of Employment.

 

(d)                                 Leave of Absence.  For purposes of Incentive
Stock Options, no leave of absence may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company or
a Subsidiary is not so guaranteed, an Awardee’s employment with the Company
shall be deemed terminated on the ninety-first (91st) day of such leave for
Incentive Stock Option purposes and any Incentive Stock Option

 

8

--------------------------------------------------------------------------------


 

granted to the Awardee shall cease to be treated as an Incentive Stock Option
and shall terminate upon the expiration of the three month period following the
date the employment relationship is deemed terminated.

 

(e)                                  Transferability.  The Option Agreement must
provide that an Incentive Stock Option cannot be transferable by the Awardee
otherwise than by will or the laws of descent and distribution, and, during the
lifetime of such Awardee, must not be exercisable by any other person. If the
terms of an Incentive Stock Option are amended to permit transferability, the
Option will be treated for tax purposes as a Nonstatutory Stock Option.

 

(f)                                   Other Terms.  Option Agreements evidencing
Incentive Stock Options shall contain such other terms and conditions as may be
necessary to qualify, to the extent determined desirable by the Administrator,
with the applicable provisions of Section 422 of the Code.

 

10.                               Exercise of Option.

 

(a)                                 Procedure for Exercise; Rights as a
Shareholder.

 

i.                                          Any Option granted hereunder shall
be exercisable according to the terms of the Plan and at such times and under
such conditions as determined by the Administrator and set forth in the
respective Award Agreement. Unless the Administrator provides otherwise: (A) no
Option may be exercised during any leave of absence other than an approved
personal or medical leave with an employment guarantee upon return; and (B) an
Option shall continue to vest during any authorized leave of absence and such
Option may be exercised to the extent vested and exercisable upon the Awardee’s
return to active employment status.

 

ii.                                       An Option shall be deemed exercised
when the Company receives (A) written or electronic notice of exercise (in
accordance with the Award Agreement) from the person entitled to exercise the
Option; (B) full payment for the Shares with respect to which the related Option
is exercised; and (C) with respect to Nonstatutory Stock Options, payment of all
applicable withholding taxes.

 

iii.                                    Shares issued upon exercise of an Option
shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Unless
provided otherwise by the Administrator or pursuant to this Plan, until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Shares subject to an Option, notwithstanding the exercise of the
Option.

 

iv.                                   The Company shall issue (or cause to be
issued) such Shares as soon as administratively practicable after the Option is
exercised. An Option may not be exercised for a fraction of a Share.

 

(b)                                 Effect of Termination of Employment on
Nonstatutory Stock Options.  Unless otherwise provided for by the Administrator,
upon an Awardee’s Termination of Employment, any outstanding Nonstatutory Stock
Option granted to such Awardee, whether vested or unvested, to the extent not
theretofore exercised, shall terminate immediately upon the Awardee’s
Termination of Employment.

 

11.                               Stock Awards.

 

(a)                                 Stock Award Agreement.  Each Stock Award
Agreement shall contain provisions regarding (i) the number of Shares subject to
such Stock Award or a formula for determining such number, (ii) the purchase
price of the Shares, if any, and the means of payment for the Shares, (iii) the
performance criteria, if any, and level of achievement versus these criteria
that shall determine the number of Shares granted, issued, retainable and/or
vested, (iv) such terms and conditions on the grant, issuance, vesting and/or
forfeiture of the

 

9

--------------------------------------------------------------------------------


 

Shares as may be determined from time to time by the Administrator,
(v) restrictions on the transferability of the Stock Award and (vi) such further
terms and conditions in each case not inconsistent with this Plan as may be
determined from time to time by the Administrator.

 

(b)                                 Restrictions and Performance Criteria.  The
grant, issuance, retention and/or vesting of each Stock Award may be subject to
such performance criteria and level of achievement versus these criteria as the
Administrator shall determine, which criteria may be based on financial
performance, personal performance evaluations and/or completion of service by
the Awardee. Notwithstanding anything to the contrary herein, the performance
criteria for any Stock Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be
established by the Administrator based on one or more Qualifying Performance
Criteria selected by the Administrator and specified in writing not later than
ninety (90) days after the commencement of the period of service to which the
performance goals relates, provided that the outcome is substantially uncertain
at that time.

 

(c)                                  Forfeiture.  Unless otherwise provided for
by the Administrator, upon the Awardee’s Termination of Employment, the Stock
Award and the Shares subject thereto shall be forfeited, provided that to the
extent that the Awardee purchased any Shares, the Company shall have a right to
repurchase the unvested Shares at the original price paid by the Awardee.

 

(d)                                 Rights as a Shareholder.  Unless otherwise
provided by the Administrator, the Participant shall have the rights equivalent
to those of a shareholder and shall be a shareholder only after Shares are
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company) to the Participant. Unless
otherwise provided by the Administrator, a Participant holding Stock Units shall
be entitled to receive dividend payments as if he or she was an actual
shareholder.

 

12.                               Cash Awards.

 

Each Cash Award will confer upon the Awardee the opportunity to earn a future
payment tied to the level of achievement with respect to one or more performance
criteria established for a performance period of not less than one (1) year.

 

(a)                                 Cash Award.  Each Cash Award shall contain
provisions regarding (i) the target and maximum amount payable to the Awardee as
a Cash Award, (ii) the performance criteria and level of achievement versus
these criteria which shall determine the amount of such payment, (iii) the
period as to which performance shall be measured for establishing the amount of
any payment, (iv) the timing of any payment earned by virtue of performance,
(v) restrictions on the alienation or transfer of the Cash Award prior to actual
payment, (vi) forfeiture provisions, and (vii) such further terms and
conditions, in each case not inconsistent with the Plan, as may be determined
from time to time by the Administrator. The maximum amount payable as a Cash
Award that is settled for cash may be a multiple of the target amount payable,
but the maximum amount payable pursuant to that portion of a Cash Award granted
under this Plan for any fiscal year to any Awardee that is intended to satisfy
the requirements for “performance-based compensation” under Section 162(m) of
the Code shall not exceed U.S. $15,000,000.

 

(b)                                 Performance Criteria.  The Administrator
shall establish the performance criteria and level of achievement versus these
criteria which shall determine the target and the minimum and maximum amount
payable under a Cash Award, which criteria may be based on financial performance
and/or personal performance evaluations. The Administrator may specify the
percentage of the target Cash Award that is intended to satisfy the requirements
for “performance-based compensation” under Section 162(m) of the Code.
Notwithstanding anything to the contrary herein, the performance criteria for
any portion of a Cash Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure established by the Administrator based on one or more Qualifying
Performance Criteria selected by the Administrator and specified in writing not
later than ninety (90) days after the commencement of the period of service to
which the performance goals relates, provided that the outcome is substantially
uncertain at that time.

 

10

--------------------------------------------------------------------------------


 

(c)           Timing and Form of Payment.  The Administrator shall determine the
timing of payment of any Cash Award. The Administrator may provide for or,
subject to such terms and conditions as the Administrator may specify, may
permit an Awardee to elect (in a manner consistent with Section 409A of the
Code) for the payment of any Cash Award to be deferred to a specified date or
event. The Administrator may specify the form of payment of Cash Awards, which
may be cash or other property, or may provide for an Awardee to have the option
for his or her Cash Award, or such portion thereof as the Administrator may
specify, to be paid in whole or in part in cash or other property.

 

(d)           Termination of Employment.  Unless otherwise provided for by the
Administrator, upon the Awardee’s Termination of Employment, any Cash Awards
issued hereunder shall be forfeited.

 

13.                               Non-Employee Director Awards.

 

(a)           Eligibility.  Each member of the Board who is a Non-Employee
Director and who is providing service to HP as a member of the Board at the
beginning of the Director Plan Year shall be eligible to receive an Annual
Equity Retainer (as defined in Section 2 above) under the Plan.

 

Any member of the Board who enters service after the beginning of the Director
Plan Year (as defined in Section 2 above) may be eligible to receive a prorated
Annual Equity Retainer under the Plan as the Board or the Committee determines
in its discretion.

 

(b)           Terms and Conditions.

 

(i)            Compensation Alternatives. Within (A) twenty-five (25) days after
the beginning of the Director Plan Year, or (B) if the Non-Employee Director
elects to participate in the Hewlett-Packard Company 2005 Executive Deferred
Compensation Plan (the “EDCP”) then in the calendar year preceding the first day
of the Director Plan Year, each Non-Employee Director may elect to receive his
Annual Equity Retainer in the form of restricted stock units (a “Director RSU
Award”) and or in the form of an option to purchase shares of Common Stock (a
“Director Option Award”).  If any Non-Employee Director fails to make such an
election, then he shall be deemed to have elected a Director RSU Award for the
value of his Annual Equity Retainer. Any such election, or any modification or
termination of such an election, shall be filed with HP on a form prescribed by
HP for this purpose.  If a Non-Employee Director does not elect to participate
in the EDCP and does not select his or her means of payment within the
prescribed time, then such Non-Employee Director shall not be permitted to
participate in the EDCP for the applicable Director Plan Year.

 


(II)           DIRECTOR RSU AWARD.


 


A.           DATE OF GRANT. THE DIRECTOR RSU AWARD SHALL BE GRANTED
AUTOMATICALLY ONE MONTH AFTER THE BEGINNING OF EACH DIRECTOR PLAN YEAR (OR, IF
SUCH DATE IS NOT A BUSINESS DAY, ON THE NEXT SUCCEEDING BUSINESS DAY) (THE
“DIRECTOR GRANT DATE”).


 

B.           Number of Shares Subject to a Director RSU Award. The total number
of shares of Common Stock included in each Director RSU Award shall be
determined by dividing the amount of the Annual Equity Retainer that is to be
paid in RSUs by the Fair Market Value of a share of Common Stock on the Director
Grant Date. It shall be rounded up to the largest number of whole shares.

 


C.           VESTING PERIOD FOR DIRECTOR RSU AWARD. IF THE COMMITTEE DOES NOT
EXPRESSLY EXERCISE ITS DISCRETION TO CHANGE THE VESTING OF THE DIRECTOR RSU
AWARD FOR A DIRECTOR PLAN YEAR, THEN THE VESTING OF SUCH DIRECTOR RSU AWARD
SHALL BE THE SAME AS THE LAST DIRECTOR PLAN YEAR IN WHICH THE COMMITTEE
EXERCISED ITS DISCRETION TO SET THE VESTING TERMS.  UNLESS DEFERRED UNDER THE
EDCP, SHARES SUBJECT TO DIRECTOR RSU AWARDS SHALL BE DELIVERED PROMPTLY UPON
SATISFACTION OF THE VESTING CONDITIONS, BUT

 

11

--------------------------------------------------------------------------------


 


NO LATER THAN MARCH 15 OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH
THE VESTING CONDITIONS ARE SATISFIED.


 


(III)          DIRECTOR OPTION AWARD. SUBJECT TO SECTION 13(B)(I) ABOVE, EACH
NON-EMPLOYEE DIRECTOR MAY SPECIFY THE AMOUNT OF HIS ANNUAL EQUITY RETAINER TO BE
RECEIVED IN THE FORM OF A NONSTATUTORY STOCK OPTION. EACH DIRECTOR OPTION AWARD
GRANTED UNDER THIS PLAN SHALL COMPLY WITH AND BE SUBJECT TO THE TERMS OF THE
PLAN AND THE FOLLOWING TERMS AND CONDITIONS INCLUDING SUCH ADDITIONAL TERMS AND
CONDITIONS AS MAY BE DETERMINED BY THE BOARD OR COMMITTEE:


 


A.           DATE OF GRANT. THE DIRECTOR OPTION AWARD SHALL BE GRANTED
AUTOMATICALLY ON THE DIRECTOR GRANT DATE.


 


B.           NUMBER OF SHARES SUBJECT TO DIRECTOR OPTION AWARD. THE NUMBER OF
SHARES TO BE SUBJECT TO ANY DIRECTOR OPTION AWARD SHALL BE AN AMOUNT NECESSARY
TO MAKE SUCH OPTION EQUAL IN VALUE, USING A MODIFIED BLACK-SCHOLES OPTION
VALUATION MODEL, TO THAT PORTION OF THE ANNUAL EQUITY RETAINER THAT THE
NON-EMPLOYEE DIRECTOR ELECTED TO RECEIVE IN THE FORM OF AN OPTION. THE VALUE OF
THE OPTION WILL BE CALCULATED BY ASSUMING THAT THE VALUE OF AN OPTION TO
PURCHASE ONE SHARE OF COMMON STOCK EQUALS THE PRODUCT OF (I) A FRACTION
DETERMINED BY DIVIDING 1 BY THE MULTIPLIER, AS DEFINED BELOW, AND (II) THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK ON THE DIRECTOR GRANT DATE.


 

The number of shares represented by a Director Option Award shall be determined
by multiplying the number of shares determined above by a multiplier determined
using a modified Black-Scholes option valuation method (the “Multiplier”). The
Board or the Committee shall determine the Multiplier prior to the beginning of
the Director Plan Year by considering the following factors: (i) the Fair Market
Value of the Common Stock on the date the Multiplier is determined; (ii) the
average length of time that Company stock options are held by optionees prior to
exercise; (iii) the risk-free rate of return based on the term determined in
(ii) above and U.S. government securities rates; (iv) the annual dividend yield
for the Common Stock; and (v) the volatility of the Common Stock over the
previous ten-year period. The number of shares to be subject to the option shall
be rounded up to the largest number of whole shares determined as follows:

 

 

Amount of Annual Equity Retainer to be paid as options

 

  x Multiplier  =  Number of Shares

 

 

Fair Market Value on the Director Grant Date

 


C.             PRICE OF OPTIONS. THE EXERCISE PRICE OF THE DIRECTOR OPTION AWARD
WILL BE THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE DIRECTOR GRANT DATE.


 


D.             PERIOD OF DIRECTOR OPTION AWARD. THE COMMITTEE SHALL HAVE THE
DISCRETION TO DETERMINE THE EXERCISABILITY OF SHARES SUBJECT TO THE DIRECTOR
OPTION AWARD.  IF THE COMMITTEE DOES NOT EXPRESSLY EXERCISE ITS DISCRETION TO
CHANGE THE EXERCISABILITY OF THE DIRECTOR OPTION AWARD FOR A DIRECTOR PLAN YEAR,
THEN THE EXERCISABILITY OF SUCH OPTIONS SHALL BE THE SAME AS THE LAST DIRECTOR
PLAN YEAR IN WHICH THE COMMITTEE EXPRESSLY EXERCISED ITS DISCRETION TO DETERMINE
THE EXERCISABILITY OF SHARES SUBJECT TO THE DIRECTOR OPTION AWARD.


 

(iv)          Termination.  Any Non-Employee Director who terminates service
prior to the end of the Director Plan Year may have his Annual Retainer
prorated, including a forfeiture of options, restricted stock units or cash
payment, if any, as the Board or the Committee determines in its discretion.

 

14.                                 Other Provisions Applicable to Awards.

 

(a)           Non-Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent or distribution. The Administrator may make an
Award transferable to an Awardee’s “family member” (as such term is defined in
Section 1(a)(5) of the

 

12

--------------------------------------------------------------------------------


 

General Instructions to Form S-8 under the Securities Act of 1933, as amended),
to trusts solely for the benefit of such family members and to partnerships in
which such family members and/or trusts are the only partners. If the
Administrator makes an Award transferable, either at the time of grant or
thereafter, such Award shall contain such additional terms and conditions as the
Administrator deems appropriate, and any transferee shall be deemed to be bound
by such terms upon acceptance of such transfer.

 

(b)           Qualifying Performance Criteria.  For purposes of this Plan, the
term “Qualifying Performance Criteria” shall mean any one or more of the
following performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit,
Affiliate or business segment, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Award: (i) cash flow or cash conversion cycle; (ii)
earnings (including gross margin, earnings before interest and taxes, earnings
before taxes, and net earnings); (iii) earnings per share; (iv) growth in
earnings or earnings per share, cash flow, revenue, gross margin, operating
expense or operating expense as a percentage of revenue; (v) stock price; (vi)
return on equity or average shareholder equity; (vii) total shareholder return;
(viii) return on capital; (ix) return on assets or net assets; (x) return on
investment; (xi) revenue; (xii) income or net income; (xiii) operating income or
net operating income; (xiv) operating profit, net operating profit or
controllable operating profit; (xv) operating margin or operating expense or
operating expense as a percentage of revenue; (xvi) return on operating revenue;
(xvii) market share or customer indicators; (xviii) contract awards or backlog;
(xix) overhead or other expense reduction; (xx) growth in shareholder value
relative to the moving average of the S&P 500 Index or a peer group index; (xxi)
credit rating; (xxii) strategic plan development and implementation, attainment
of research and development milestones or new product invention or innovation;
(xxiii) succession plan development and implementation; (xxiv) improvement in
productivity or workforce diversity; (xxv) attainment of objective operating
goals and employee metrics; (xxvi) economic value added; and (xxvii) any other
similar criteria. To the extent consistent with Section 162(m) of the Code, the
Committee may appropriately adjust any evaluation of performance under a
Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (A) asset write-downs; (B) litigation or
claim judgments or settlements; (C) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results; (D)
accruals for reorganization and restructuring programs; and (E) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders for the applicable year.

 

(c)           Certification.  Prior to the payment of any compensation under an
Award intended to qualify as “performance-based compensation” under Section
162(m) of the Code, the Committee shall certify the extent to which any
Qualifying Performance Criteria and any other material terms under such Award
have been satisfied (other than in cases where such relate solely to the
increase in the value of the Common Stock).

 

(d)           Discretionary Adjustments Pursuant to Section 162(m). 
Notwithstanding satisfaction of any completion of any Qualifying Performance
Criteria, to the extent specified at the time of grant of an Award to “covered
employees” within the meaning of Section 162(m) of the Code, the number of
Shares, Options or other benefits granted, issued, retainable and/or vested
under an Award on account of satisfaction of such Qualifying Performance
Criteria may be reduced by the Committee on the basis of such further
considerations as the Committee in its sole discretion shall determine.

 

15.                               Adjustments upon Changes in Capitalization,
Dissolution, Merger or Asset Sale.

 

(a)           Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, (i) the number and kind of Shares available for
issuance under the Plan and/or covered by each outstanding Award, (ii) the price
per Share subject to each such outstanding Award; and (iii) the Share
limitations set forth in Section 3 of the Plan, shall be proportionately
adjusted for any increase or decrease in the number or kind of issued shares
resulting from a stock split, reverse stock split, dividend or other

 

13

--------------------------------------------------------------------------------


 

distribution (whether in the form of cash, Shares, other securities or other
property (other than regular, cash dividends)), combination or reclassification
of the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Award.

 

(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Option to be
fully vested and exercisable until ten (10) days prior to such transaction. In
addition, the Administrator may provide that any restrictions on any Award shall
lapse prior to the transaction, provided the proposed dissolution or liquidation
takes place at the time and in the manner contemplated. To the extent it has not
been previously exercised, an Award will terminate immediately prior to the
consummation of such proposed transaction.

 

(c)           Change in Control.  In the event there is a Change in Control of
the Company, as determined by the Board or a Committee, the Board or Committee
may, in its discretion, (i) provide for the assumption or substitution of, or
adjustment to, each outstanding Award; (ii) accelerate the vesting of Awards and
terminate any restrictions on Awards; and (iii) provide for the cancellation of
Awards for a cash payment to the Participant.

 

16.                               Amendment and Termination of the Plan.

 

(a)           Amendment and Termination.  The Administrator may amend, alter or
discontinue the Plan or any Award Agreement, but any such amendment shall be
subject to approval of the shareholders of the Company in the manner and to the
extent required by Applicable Law. In addition, without limiting the foregoing,
unless approved by the shareholders of the Company, no such amendment shall be
made that would:

 

i.              increase the maximum number of Shares for which Awards may be
granted under the Plan, other than an increase pursuant to Section 15 of the
Plan;

 

ii.             reduce the minimum exercise price for Options granted under the
Plan;

 

iii.            reduce the exercise price of outstanding Options; or

 

iv.            materially expand the class of persons eligible to receive Awards
under the Plan.

 

(b)           Effect of Amendment or Termination.  No amendment, suspension or
termination of the Plan shall impair the rights of any Award, unless mutually
agreed otherwise between the Participant and the Administrator, which agreement
must be in writing and signed by the Participant and the Company. Termination of
the Plan shall not affect the Administrator’s ability to exercise the powers
granted to it hereunder with respect to Awards granted under the Plan prior to
the date of such termination.

 

(c)           Effect of the Plan on Other Arrangements.  Neither the adoption of
the Plan by the Board or a Committee nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations on the power of the Board or any Committee to adopt such other
incentive arrangements as it or they may deem desirable, including, without
limitation, the granting of restricted stock or stock options otherwise than
under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

14

--------------------------------------------------------------------------------


 

17.                               Designation of Beneficiary.

 

(a)           An Awardee may file a written designation of a beneficiary who is
to receive the Awardee’s rights pursuant to Awardee’s Award or the Awardee may
include his or her Awards in an omnibus beneficiary designation for all benefits
under the Plan. To the extent that Awardee has completed a designation of
beneficiary while employed with Hewlett-Packard Company, such beneficiary
designation shall remain in effect with respect to any Award hereunder until
changed by the Awardee to the extent enforceable under Applicable Law.

 

(b)           Such designation of beneficiary may be changed by the Awardee at
any time by written notice. In the event of the death of an Awardee and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Awardee’s death, the Company shall allow the executor or
administrator of the estate of the Awardee to exercise the Award, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may allow the spouse or one or more dependents
or relatives of the Awardee to exercise the Award to the extent permissible
under Applicable Law.

 

18.                               No Right to Awards or to Employment.

 

No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ of the Company or its Affiliates. Further, the Company and its
Affiliates expressly reserve the right, at any time, to dismiss any Employee or
Awardee at any time without liability or any claim under the Plan, except as
provided herein or in any Award Agreement entered into hereunder.

 

19.                               Legal Compliance.

 

Shares shall not be issued pursuant to the exercise of an Option or Stock Award
unless the exercise of such Option or Stock Award and the issuance and delivery
of such Shares shall comply with Applicable Laws and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

 

20.                               Inability to Obtain Authority.

 

To the extent the Company is unable to or the Administrator deems it infeasible
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, the Company shall be relieved of any
liability with respect to the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

 

21.                               Reservation of Shares.

 

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

22.                               Notice.

 

Any written notice to the Company required by any provisions of this Plan shall
be addressed to the Secretary of the Company and shall be effective when
received.

 

23.                               Governing Law; Interpretation of Plan and
Awards.

 

(a)           This Plan and all determinations made and actions taken pursuant
hereto shall be governed by the substantive laws, but not the choice of law
rules, of the state of Delaware.

 

15

--------------------------------------------------------------------------------


 

(b)           In the event that any provision of the Plan or any Award granted
under the Plan is declared to be illegal, invalid or otherwise unenforceable by
a court of competent jurisdiction, such provision shall be reformed, if
possible, to the extent necessary to render it legal, valid and enforceable, or
otherwise deleted, and the remainder of the terms of the Plan and/or Award shall
not be affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

(c)           The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
the Plan, nor shall they affect its meaning, construction or effect.

 

(d)           The terms of the Plan and any Award shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.

 

(e)           All questions arising under the Plan or under any Award shall be
decided by the Administrator in its total and absolute discretion. In the event
the Participant believes that a decision by the Administrator with respect to
such person was arbitrary or capricious, the Participant may request arbitration
with respect to such decision. The review by the arbitrator shall be limited to
determining whether the Administrator’s decision was arbitrary or capricious.
This arbitration shall be the sole and exclusive review permitted of the
Administrator’s decision, and the Awardee shall as a condition to the receipt of
an Award be deemed to explicitly waive any right to judicial review.

 

(f)            Notice of demand for arbitration shall be made in writing to the
Administrator within thirty (30) days after the applicable decision by the
Administrator. The arbitrator shall be selected from amongst those members of
the Board who are neither Administrators nor Employees. If there are no such
members of the Board, the arbitrator shall be selected by the Board. The
arbitrator shall be an individual who is an attorney licensed to practice law in
the State of Delaware. Such arbitrator shall be neutral within the meaning of
the Commercial Rules of Dispute Resolution of the American Arbitration
Association; provided, however, that the arbitration shall not be administered
by the American Arbitration Association. Any challenge to the neutrality of the
arbitrator shall be resolved by the arbitrator whose decision shall be final and
conclusive. The arbitration shall be administered and conducted by the
arbitrator pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association. The decision of the arbitrator on the issue(s)
presented for arbitration shall be final and conclusive and may be enforced in
any court of competent jurisdiction.

 

24.                               Limitation on Liability.

 

The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant, an Employee, an Awardee or any
other persons as to:

 

(a)           The Non-Issuance of Shares.  The non-issuance or sale of Shares as
to which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and

 

(b)           Tax Consequences.  Any tax consequence expected, but not realized,
by any Participant, Employee, Awardee or other person due to the receipt,
exercise or settlement of any Option or other Award granted hereunder.

 

25.                               Unfunded Plan.

 

Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Awardees who are granted
Stock Awards under this Plan, any such accounts will be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets which may at any time be represented by Awards, nor shall this Plan be
construed as providing for such segregation, nor shall the Company or the
Administrator be deemed to be a trustee of stock or cash to be awarded under the
Plan. Any liability of the Company to any Participant with respect to an Award
shall be based solely upon any contractual obligations which may be created by
the Plan; no such obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any obligation which may be created by this Plan.

 

16

--------------------------------------------------------------------------------